Exhibit 10.2


THE LAW OFFICES OF JOSEPH P. BARTLETT, P.C.
1900 Avenue of the Stars, 19th Fl.
Los Angeles, CA 90067
 
The Quercus Trust
1835 Newport Drive
A109- PMB 467
Costa Mesa, CA 92627


June 22, 2009




Mr. Dennis C. Cossey
Chief Executive Officer
ThermoEnergy Corporation
124 West Capitol Avenue
Suite 880
Little Rock, AK  72201


Re: Quercus/ThermoEnergy


Dennis:


This is to confirm our understanding that The Quercus Trust has agreed to
provide funds to ThermoEnergy Corporation (the “Company”) in order to pay legal
and accounting expenses (up to $150,000) to fund an investigation by the Audit
Committee of the Board of Directors of the Company of the Company’s financial
condition and the accuracy of the Company’s financial statements.  In accordance
with the promissory note (the “Note”) delivered in connection herewith, the
Company has agreed that Quercus shall have the right to convert the note into
securities of the Company at a 20% discount in any further offering of
securities by the Company.  In addition, the Company agrees and acknowledges
that the conditions to Quercus’ obligation to invest an additional $5 million in
the Company pursuant to the Securities Purchase Agreement dated September 15,
2008, have not been and cannot be met, and irrevocably releases any claim it may
have on Quercus to make any further investment in the Company.  Finally, the
parties agree that the choice of law and choice of forum clause in the Note
shall be applicable to any and all disputes that arise between the parties and
shall be deemed to amend and supersede all contrary choice of law and choice of
forum clauses previously agreed to in any and all agreements between the
parties, except only for the dispute as to late fees for failure to file a
registration statement currently pending in Arkansas courts.
 
 
 

--------------------------------------------------------------------------------

Dennis Cossey
June 22, 2009
Page Two
 
The foregoing shall not be deemed to waive any other right any party has, at
law, at equity or otherwise, all of which are expressly reserved.


Please execute a copy of this letter to confirm the agreement of the board of
directors of the Company to the foregoing.


 
 
Sincerely,
 
  /s/ David Gelbaum                    
 
David Gelbaum, Trustee

 

Acknowledged and Agreed:






  /s/ Dennis C. Cossey          
Dennis C. Cossey


 June 25, 2009                         
Date












Cc:
Nixon Peabody, LLP,
Attn:  William E. Kelly, Esq.

 
 
 

--------------------------------------------------------------------------------

 